ORDER

PER CURIAM.
Mother of B.D.C., age 3, and T.A.C., age 2, appeals termination of her parental rights pursuant to Section 211.447.2 RSMo Cum. Supp. 1996. The natural fathers did not appeal the judgments terminating their rights.
We have reviewed the briefs of the parties and the entire record. We conclude there is clear, cogent, and convincing evidence to support finding at least one statutory ground for termination of parental rights of mother for each of the two children. This is sufficient to affirm the judgment. In Interest of E.B.S., 876 S.W.2d 8, 10 (Mo.App.S.D. 1994). We find no error of law. An extended opinion would have no precedential value. The judgments are affirmed in accordance with Rule 84.16(b).